PER CURIAM.
Maurice Ronell Dumas appeals the summary denial of his motion for return of property. Dumas contends that his motion was in proper form and a summary denial without any record attachment was improper. We agree.
On December 6, 2010, Dumas pled guilty to possession of cannabis not more than 20 grams, a first-degree misdemeanor, and received a sentence of 364 days in the county jail. On July 13, 2012, Dumas filed a motion for the return of $1,046, which he claims was taken from him at the time of his arrest. His motion alleged that it was his money and that it was not being held as the fruit of any criminal activity, as evidence, or for any fine or forfeiture. The lower court summarily denied Dumas’ motion, stating “[ajfter review, it appears the money was forfeited,” but it failed to attach any records to support its findings. This was error. See Davis v. State, 63 So.3d 888, 889 (Fla. 5th DCA 2011).
Accordingly, we reverse and remand for attachment of the records demonstrating the cash was forfeited, or in the absence of such records, for an evidentiary hearing.
REVERSED and REMANDED.
SAWAYA, COHEN and BERGER, JJ., concur.